DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 42-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 December 2021.
Applicant's election with traverse of Claims 32-41 in the reply filed on 21 December 2021 is acknowledged.  The traversal is on the ground(s) that "little or no search effort is required" to search for the other groups.  This is not found persuasive because the instant application is a national stage of a Great Britain application (371 application) and therefore a serious burden is not required for restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 37 recites “…the blank and the mandrel are arranged to rotate…” and “…the localised force and the localised friction are arranged to simultaneously move…” It is unclear if this limitation is requiring a step of rotating and moving or simply that the blank and mandrel is able to rotate and the force and friction are able to move. For further examination purposes, it will be interpreted that the blank, mandrel, localised force, and localised friction must be capable of performing the claimed action but a step of rotating and moving are not required.
	Similarly, claim 40 recites “…the rotatable head…arranged to bias and rotate…” For further examination purposes, it will be interpreted that the rotatable head must be capable of performing the claimed action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest et al. (US 7,448,528 B2) hereinafter Forrest.
	Regarding claim 32, Forrest teaches a method of forming a component (Title; Abstract), the method comprising: applying a forming load to a blank of material (100) against a mandrel (20) (Fig 2; Col 3, Ln 57-62), said mandrel (20) defining the shape of the component to be formed (Fig 2; Col 3, Ln 38-40), wherein the forming load is applied as a combination of a localised force and localised friction heating (Fig 2; Col 4, Ln 3-5).
Regarding claim 33, Forrest teaches a portion of the blank (100) is connected to the mandrel (20) such that the blank (100) and mandrel (20) rotate or move as one (Fig 2; Col 3, Ln 53-55). 
Regarding claim 34, Forrest teaches the localised force and localised friction are simultaneously applied to a portion of a surface (102) of the blank (100) (Fig 2; Col 4, Ln 3-5). 
Regarding claim 35, Forrest teaches the blank (100), mandrel (20), the localised force, and the localised friction are moved relative to each other until the blank of material (100) has been brought into contact with an outer surface (22) of the mandrel (20) (Col 4, Ln 19-20; Ln 39-40). 	
Regarding claim 36, Forrest teaches the blank (100) and the mandrel (20) are moved relative to the localised force and the localised friction (Col 4, Ln 33-37) or the 
	Regarding claim 37, Forrest teaches the blank (100) and the mandrel (20) are arranged to rotate and the localised force and the localised friction are arranged to simultaneously move along a surface (102) of the blank (100) (Col 4, Ln 33-37).
Regarding claim 38, Forrest teaches the localised force and the localised friction are applied to incremental portions of a surface (102) of a blank (100) (Col 4, Ln 27-33). 
Regarding claim 39, Forrest teaches the localised force and localised friction are applied by a rotatable head (42) comprising a distal portion (44) arranged to apply a force to a blank surface (102) and wherein the rotatable head (42) is a friction stir welding apparatus (Fig 1-2; Col 3, Ln 56-57; Col 4, Ln 27-30). 	
Regarding claim 40, Forrest teaches the rotatable head (42) is in the form of a rotatable wheel or disc arranged to bias and rotate against the blank surface (102) (Fig 1-2; Col 4, Ln 41-46). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest as applied to claim 32 above, and further in view of Miwa (JP-2017051995-A).
Regarding claim 41, Forrest teaches the localised force and the localised friction are applied by a distal portion (44) arranged to apply a force to a blank surface (102) (Fig 2; Col 4, Ln 3-5).
	Forrest does not explicitly disclose the localised force and localised friction are applied by a 
	Miwa teaches a forming method (Title) and further teaches a pressing tool (4) to form a plate material (2) (. Miwa teaches the tool may apply localised friction and localised force with a vibrating head arranged to apply a force to a blank surface and further arranged to vibrate in a plane perpendicular to an elongated axis of the distal portion (Fig 9; Pg 6, Para 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forrest such that the localised friction and localised force are applied by a vibrating head arranged to vibrate in a plane perpendicular to an elongate axis of the distal portion as taught by Miwa to obtain the predictable result of a localised friction and localised force generating heat. See MPEP 2143(B) for the prima facie case of obviousness of substituting one known element for another to yield predictable results.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726